Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7-8, 10-14, 17-18, and 20-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more. The claims recite an idea of obtaining data in the form of a log set, determining that the logs correspond to a first type of log, identifying variable location within the logs based on the template of a log, extracting information from the logs based on the variable location to generate a structured log, and sending the structured log downstream. This is a mental process because the claims merely parse records, extract information from the records, and generate a log of the records to send elsewhere. A human mind is capable of parsing records in a format to identify and extract information from the records. 
This judicial exception is not integrated into a practical application because, while a structured dataset is output, the structured dataset is never used in any fashion. It is simply sent downstream, or output to a destination. The claimed subject matter does not appear to improve the functioning of a computer in any way, nor does it appear to improve any other technology or technical field. While independent claims 1, 11, and 21 operate on a computer device obtaining data via an interface, with claim 11 additionally reciting a processor and 21 additionally reciting a computer readable medium, no particular machine appears required. Claims 1, 11, and 21 additionally recite “a transceiver.” However, this transceiver appears to be a generic hardware element that exists primarily to execute its claimed function: notably, obtaining a log set of N logs. The transceiver does not appear to be a particular machine. Thus, both sets of claims operate on a generic computing elements. As such, there is no claimed limitation, in part or as a whole, which appears to integrate the judicial exception into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all of the claimed elements obtain data, determine a type of data, use the determined type of data to parse the data, and output a structured result of the parsing. No additional steps are claimed beyond the mental process. 
The dependent claims 2-4, 7-8, 10, 12-14, 17-18, 20, and 22-26 appear to be directed towards additional analysis and parsing steps. All of the additional steps appear to be similar mental process data analysis steps. None of the claimed limitations of the dependent claims appear to improve the functioning of a computer or require the use of a particular machine. 
In view of the foregoing, claims 1-4, 7-8, 10-14, 17-18, and 20-26 are rejected under 35 USC 101 as being directed towards an abstract idea in the form of a mental process.  

Claims 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims appear encompass forms of energy. 
The claims are directed towards a “computer program product … stored on a computer-readable medium.” This is clearly not a process, machine, or composition of matter. However, it does not appear to be a manufacture, either. 
The specification contains no definition for “computer-readable medium.” Therefore, the claimed “computer-readable medium” may encompass signals and forms of energy. Forms of energy cannot be a manufacture and thus are not patentable subject matter. 
It is suggested that Applicant amend the claims to require a “non-transitory computer readable storage medium.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4,7-8,10-14,17-18 and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Patthak et al. (US Pre-Grant Publication 2016/0292592) in view of Vizer et al. (US Pre-Grant Publication 2018/0089304), and further in view of Togawa (US Pre-Grant Publication 2016/0124792).  

	As to claim 1, Patthak teaches a method performed by a device and comprising: 
Obtaining, by a transceiver of the device and from an interface of the device, a log set comprising N logs (see paragraph [0039] and [0044]-[0046] and [0053]. Log records may be obtained by a log analytics system, which may be implemented in a device. Paragraphs [0040] and [0050] discusses processing and analyzing multiple logs);
Determining, by a processor of the device, that the N logs belong to a first type, wherein the N logs comprise variables, and wherein N is a positive integer …  (see paragraphs [0061], [0064]-[0065], [0069], and [0071]-[0072]. A log type is configured for the retrieved log data. Because at least one log is parsed and understood according to the log type, a positive integer of N logs is parsed and understood according to the log type); 
Comparing, by the processor, a first log in the N logs with a template to determine a variable location (see paragraphs [0064]-[0065] and [0071]-[0072]. The “log type” is configured and fields of variables may be identified by comparing logs to the expected values in the log type. The log type corresponds to a log template); 
Extracting, by the processor, a first variable of the variables based on the variable location (see paragraphs [0071]-[0072]. Variables may be extracted); 
…
Generating, by the processor and based on the variable location and the first variable, a structured log corresponding to the first type (see paragraphs [0064]-[0068]. Variables from the logs are extracted and processed. A newly generated structured log data is then written to a data store); and 
	Sending, by the transceiver and to a downstream system, the structured log (see paragraph [0068]. The processed log is output. The process logged may be stored or sent to a downstream system). 
Patthak does not explicitly teach: 
wherein N is a positive integer greater than 1;
Updating, by the processor, the template with the first log; 
Vizer teaches: 
Obtaining, by a transceiver of the device and from an interface of the device, a log set comprising N logs belonging to a first type, wherein the N logs comprise variables, and wherein N is a positive integer greater than 1 (see paragraphs [0008]-[0009]. Vizer shows receiving multiple logs, wherein logs may be classified as belong to a certain type. Thus, Vizer shows receiving multiple logs of the same type). 
It would have been obvious to one of ordinary skill in the before the earliest effective filing date of the invention to have modified Patthak by the teachings of Vizer because both references are directed towards managing logs and Patthak provides Vizer the ability to conveniently receive and match multiple logs of the same type. This will help Patthak to more easily manage received logs that are the same type. 
Togawa teaches updating, by the processor, the template with the first log (see Togawa paragraphs [0161]-[0162] and Figure 17. The system refers to previous log format information to understand and generate the second format). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Patthak by the teachings of Togawa because both references are directed toward reading, parsing, and standardizing log data. Togawa merely provides Patthak with the ability to handle log information that does not corresponding to previously known formats, which will increase the flexibility of Patthak by giving the system of Patthak the ability to learn new log formats. 

As to claim 2, Patthak as modified by Vizer teaches the method of claim 1, further comprising:
Obtaining an Mth log in the N logs, wherein M is a positive integer greater than 2 (see Patthak paragraphs [0064]-[0068] and [0072]. The system is able to process multiple logs); 
Comparing, by the processor, the Mth log with the template to determine a second variable location (see Patthak paragraphs [0064]-[0068] and [0072]. The system is able to process additional logs to determine variable locations. Also see Vizer [0008]-[0009], which shows processing multiple logs of the same type). 

As to claim 3, Patthak as modified by Togawa teaches the method of claim 2, wherein M is greater than or equal to 2, the method further comprises
Updating, based on the Mth log, a second target template, wherein the second target template is based on an (M-1)th log (see Togawa paragraphs [0161]-[0162] and Figure 17. The system refers to previous log format information to understand and generate the second format). 

As to claim 4, Patthak as modified by Togawa teaches the method according to claim 3, wherein updating the second target template and using the second target template comprises: 
Comparing the Mth log with the second target template (see Togawa paragraphs [0161]-[0162] and Figure 17); 
Representing a first variable using a wildcard character and using the second target template as a log template when the second target template comprises the first variable relative to the Mth log, wherein the wildcard character is a preset character or character string (see Togawa paragraphs [0161]-[0162] and Figure 17); and
Using the second target template as the log template when the second target template does not comprise the first variable relative to the Mth log (see Togawa paragraphs [0161]-[0162] and Figure 17). 

As to claim 7, Patthak as modified teaches the method according to claim 1, further comprising determining that N logs in the log set belong to the first type according to a classification algorithm or a clustering algorithm (see Patthak paragraphs [0064]-[0068] and [0072]. A classification algorithm is used).

As to claim 8, Patthak as modified teaches the method according to claim 1, further comprising:
establishing a mapping relationship between the N logs and information indicating the variable location (see Patthak paragraphs [0064]-[0068]):
Querying, based on the mapping relationship, one or more logs in the N logs that correspond to the information (see Patthak paragraphs [0064]-[0068]); and
Extracting, based on a first variable location in the information corresponding to the first type, the variables from one or more logs in the N logs to generate the structured log (see Patthak paragraphs [0064]-[0068]). 

As to claim 10, Patthak as modified teaches the method according to claim 1, wherein the structured log further comprises at least one of a time, a host name, a module name, severity, or a process identification (ID) (see Patthak paragraphs [0065]-[0068]. At least a time is shown as being processed and normalized). 

As to claims 11 and 21, see the rejection of claim 1. 
As to claims 12 and 22, see the rejection of claim 2. 
As to claims 13 and 23, see the rejection of claim 3. 
As to claims 14 and 24, see the rejection of claim 4. 
As to claims 17 and 25, see the rejection of claim 7. 
As to claims 18 and 26, see the rejection of claim 8. 
As to claims 20, see the rejection of claim 10. 

Response to Arguments
Applicant's arguments filed 18 October 2021 have been fully considered but they are not persuasive. 

In response to the 35 USC 101 argument, Applicant argues that “the above features incorporate the claimed subject matter into a practical application, represents significantly more than a mental process, and cannot practically performed by a human mind.” Applicant appears to be referring to the claimed transceiver and interface of the device. 
In response to Applicant’s argument, Examiner notes that MPEP 2106.04(a)(2) III (C) sets forth the idea that “claims can recite a mental process even if they are claimed as being performed on a computer” when the claims perform a mental process on a generic computer, in a computer environment, or using a computer as a tool to perform a mental process. While the current claims recite a “transceiver of a device,” this element appears to be a generic element of hardware. The “transceiver” is only defined by its function: to obtain a log set via a generically described “interface.” No other claim limitations exist defining the “transceiver,” “interface,” or “device” indicating that any element is something more than a generic computing device or process to perform the limitations of the mental process. 
Because the “transceiver” and “device” are generic elements of hardware, neither incorporates the claimed subject matter into a practical application nor represents significantly more than the mental process. 

Applicant argues that the cited art fails to disclose “comparing, by the processor, a first log in the N logs with a template to determine a variable location; extracting, by the processor, a first variable of the variables based on the variable location; and updating, by the processor, the template with the first log.” 
Applicant elaborates, stating that “Patthak does not compare a log with a template to determine a variable location.” 
In response to this argument, examiner notes that the log type corresponds to a template. The log template tells the system where variables may be found in a log. Patthak uses this information to identify and extract variables from the variable locations in the log. Thus, Patthak “compares a log with a template.” Examiner reminds Applicant that unclaimed subject matter defined in the specification, such as particular features of a “template,” receives no patentable weight until claimed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938. The examiner can normally be reached M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES D ADAMS/Primary Examiner, Art Unit 2152